Citation Nr: 1242063	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-31 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ocular carcinoma to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971 and specifically had service in Vietnam from October 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  There is no evidence of ocular carcinoma in service and no competent medical evidence linking the Veteran's current ocular carcinoma with his period of service to include his presumed exposure to herbicides.  


CONCLUSION OF LAW

Service connection for ocular carcinoma is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertion that his ocular carcinoma is related to his service with the United States Army from March 1970 to December 1971.  Specifically, the Veteran argues that these conditions are the result of his exposure to herbicides during his service in Vietnam.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes; however, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders, including several cancers.  38 C.F.R. § 3.309(e).  Presumptive service connection is not warranted for ocular carcinoma.  

Analysis

The Veteran's service treatment records are negative for findings related to ocular carcinoma in service.  Significantly, the Veteran's February 1970 enlistment examination and his November 1971 separation examination both show normal eyes and bilateral vision of 20/20.  Furthermore, in a November 1971 report of medical history the Veteran specifically denied "eye trouble."

VA treatment records dated in January 2009 show that the Veteran was seen for acute onset of systemic illness resulting in fever, joint pains, rash, and facial nerve paralysis.  He underwent magnetic resonance imaging (MRI) of the brain and was found to have intraocular mass OD.  He was subsequently diagnosed with ocular carcinoma and in June 2009 he underwent removal of radioactive plaque of the right eye as well as reattachment of the right medial rectus muscle, right eye.  The pre and post operative diagnosis was choroidal melanoma, right eye.  

The Veteran contends that his ocular carcinoma is related to his presumed exposure to herbicides during his military service in Vietnam.  Specifically, in his March 2010 notice of disagreement the Veteran noted that there was no history of cancer in his family and, having dark hair and eyes, it was very unusual that the Veteran contracted ocular carcinoma which is already a very rare cancer.  He also wrote that high levels of dioxin exposure appear to cause an increase in all cancers according to lead study author Kyle Sternland - PAD of the International Agency for Research on cancer.  Also, a study by scientists at NIOSH found a 60 percent increase in cancer risk for people exposed to high levels of dioxin as opposed to the general population.  The Veteran wrote that it was a known fact that dioxin exposure causes cancer and that the Veteran was exposed to dioxin in Vietnam.  The Veteran wrote that while prostate cancer is a presumptive disorder for herbicide exposure, the evidence relating the two was not strong.  In his July 2010 VA Form 9 the Veteran reiterated his argument, indicating that he should be given the benefit of the doubt in this claim since the research regarding exposure to herbicides and the subsequent development of certain cancers is not conclusive.

The Board finds that the preponderance of the evidence is against service connection for ocular carcinoma on a presumptive basis.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange during service, ocular carcinoma is not a disorder for which a presumption based on herbicide exposure is warranted under section 3.309(e).  

The claim is also denied on a direct basis.  First, there is no evidence of ocular carcinoma in service.  As above, service treatment records are negative for an indication of eye problems.  In fact, there is no record of eye problems until January 2009, approximately 38 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links the Veteran's ocular carcinoma to an incident of the Veteran's active military service.  

As for the medical treatise evidence cited by the Veteran in his March 2010 notice of disagreement, the Board finds that evidence is not competent.  Treatise evidence is competent evidence where standing alone, it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998).  Here, these conditions are not met.  The cited evidence does not discuss generic relationships with a degree of certainty such that under the facts of this case there is a plausible basis for finding that possible exposure to herbicides caused the Veteran's ocular carcinoma.  As such the evidence is not competent evidence with regard to this case and is therefore not pertinent evidence.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged that he began feeling symptoms of ocular carcinoma during military service.  For these reasons, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.  

The Veteran's claim for service connection includes his own assertion that his current ocular carcinoma is related to military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current ocular carcinoma is due to his active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.    

The preponderance of the evidence is against the claim for service connection for ocular carcinoma and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in July, August, and October 2009.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the claims decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  There is no evidence that suggests a causal link between the Veteran's ocular carcinoma and any incident of active duty. Indeed, in view of the absence ocular carcinoma during military service and the 38 year gap between the claimed disorder and active duty, relating the Veteran's current ocular carcinoma to his military service would be entirely speculative. Therefore, there is no duty to provide an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.
    

ORDER

Service connection for ocular carcinoma is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


